Name: Council Regulation (EC) No 3063/95 of 22 December 1995 extending the measures provided for in Annex II to Regulation (EC) No 1767/95 establishing certain concessions in the form of Community tariff quotas in 1995 for certain agricultural products, including processed products, in favour of certain Central and East European countries
 Type: Regulation
 Subject Matter: tariff policy;  agricultural activity;  Europe;  agri-foodstuffs;  trade policy
 Date Published: nan

 30 . 12 . 95 EN Official Journal of the European Communities No L 328/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC ) No 3063/95 of 22 December 1995 extending the measures provided for in Annex II to Regulation (EC) No 1767/95 establishing certain concessions in the form of Community tariff quotas in 1995 for certain agricultural products , including processed products, in favour of certain Central and East European countries THE COUNCIL OF THE EUROPEAN UNION, the abovementioned countries; whereas these Additional protocols cannot enter into force on 1 January 1996 ; whereas , therefore, measures identical to those provided for in Regulation (EC ) No 1767/95 for 1995 need to be adopted for 1996 , HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Community, and in particular Articles 113 thereof, Having regard to the 1994 Act of Accession, Having regard to the proposal from the Commission, Whereas Annex II to Regulation (EC ) No 1767/95 (*) provides for additional quotas for 1995 for processed agricultural products; Whereas negotiations are in progress with a view to the conclusion to Additional Protocols to the preferential Agreements between the European Economic Community, of the one part, and Hungary and the Czech Republic, of the other part, to take into account the arrangements for trade in processed agricultural products which existed between Austria , Finland and Sweden and Article 1 The measures provided for in Annex II to Regulation (EC ) No 1767/95 shall be extended to apply in 1996. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1995 . For the Council The President L. ATIENZA SERNA (!) OJ No L 173 , 25 . 7. 1995 , p. 1 .